DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments dated 8/9/21 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8-10, 13-15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a) as being anticipated by Jia et al. (US 2019/0213978, “Jia”).
Regarding claims 1 and 10, Jia teaches a flexible display device ([0039], [0040]) comprising a flexible display panel and a cover sheet or laminate (cover layers 30, 401/40, and 12 over display component 20, [0039] – [0041]). Jia teaches a cover window or cover sheet having multiple layers and including one or more bending areas that include a photoresponsive polymeric compound ([0041], bending areas 401/40, Fig. 4A). The photoresponsive compound may be flexible under an illuminating condition ([0041]). Jia additionally teaches that the cover sheet may comprise two non-bending regions wherein the bending portion extends between the non-bending portions (see, e.g., Fig. 4A, wherein at least two non-bending regions are connected bending portions 401/40, [0061]). The Examiner notes that the claim language requires that the photoresponsive polymer layer extends from the first bending region to the first non-bending regions (i.e., the photoresponsive material may extend up to, and abut the non-bending regions, but need not extend into the non-bending regions). In addition, Jia teaches that the deformation layer may cover an entirety of the base substrate and thus would extend through bending and non-bending regions (see [0060], also describing that the deformation layer may bend different amounts, including not at all, in different regions, thus having bending and non-bending areas). 
    PNG
    media_image1.png
    299
    570
    media_image1.png
    Greyscale

Regarding claim 4, Jia additionally teaches that a hard or outer cover layer may be disposed on the non-bending regions and on a surface of the photoresponsive bending layers (see Fig. 4A, layers 12 or 30, [0049]).
Regarding claim 5, Jia additionally teaches that the photoresponsive layers may be deformed upon activation of an underlying (or surrounding) light and that the light may be ultraviolet and that they may deform under different intensities of illumination and/or with the application of specific wavelengths (i.e., colors) of light ([0041], [0043], [0051] – [0053]).
Regarding claims 8, 9, and 18, Jia additionally teaches to include azobenzene compounds in the photoresponsive polymer ([0043], [0044]). Because Jia teaches to include an azobenzene component, which is described at the present specification at [0046] as compounds having photoresponsive properties, the specific examples taught by Jia including azobenzene compounds would be expected to have the same photoresponsive properties as those claimed, including a transitional relaxation time of less than 0.5 seconds (see Jia, [0043], [0044]). 
Regarding claim 13, Jia additionally teaches that a hard or outer cover layer may be disposed on the non-bending regions and on a surface of the photoresponsive bending layers (see Fig. 4A, layers 12 or 30, [0049]).
Regarding claim 14 and 15, Jia additionally teaches that the photoresponsive layers may be deformed upon activation of an underlying (or surrounding) light and that the light may be ultraviolet and that they may deform under different intensities of illumination and/or with the application of specific wavelengths (i.e., colors) of light ([0041], [0043], [0051] – [0053]). Jia additionally teaches that the OLED may emit light activating the flexible areas of the display (thus reading on the flexible panel providing the illumination to the deformation area, [0040] – [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jia as applied to claim 10, above, and further in view of Toyoshima (US 2016/0070383, “Toyoshima”).
Regarding claim 19, Jia fails to specifically teach the inclusion of a touch panel or layer between the cover sheet and the flexible display panel. In the same field of endeavor of display devices and films or use therein (e.g., [0003], [0010]), Toyoshima teaches a capacitive touch screen for use in an OLED type display and between a cover laminate and a display (see, e.g., [0055], [0054], Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have included a touch panel in the device of Jia in order to introduce touch functionality to the device, so that it could be used in various end-user applications, such as mobile phones or the like ([0002], [0054], [0055]). 

Response to Arguments
Applicant’s arguments filed 8/9/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the amendments clarify the invention so as to overcome the applied 112(a) rejection. The Examiner respectfully disagrees and notes that the amendments and arguments do not provide additional insight as what material one would use to construct the photoresponsive layer beyond an azo aromatic polymer. Therefore, the Examine maintains the position that there is not sufficient explanation or detail beyond the general description of an azo aromatic polymer so as to 
Applicant argues that Jia fails to teach a photoresponsive polymer layer that spans from a first bending region to non-bending regions. The Examiner respectfully disagrees. The Examiner notes that the claim language requires that the photoresponsive polymer layer extends from the first bending region to the first non-bending regions (i.e., the photoresponsive material may extend up to, and abut the non-bending regions, but need not extend into the non-bending regions). In addition, Jia teaches that the deformation layer may cover an entirety of the base substrate and thus would extend through bending and non-bending regions (see [0060], also describing that the deformation layer may bend different amounts, including not at all, in different regions, thus having bending and non-bending areas). Therefore, the Examiner maintains that Jia teaches the limitations of the presently amended claim.
For these reasons, claims 1, 4, 5, 8-10, 13-15, 18, and 19 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782